Exhibit 10.5

EAGLE MATERIALS INC.

AMENDED AND RESTATED INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Eagle Materials Inc., a Delaware corporation (the “Company”), and
                    (the “Grantee”) hereby enter into this Restricted Stock
Award Agreement (the “Agreement”) in order to set forth the terms and conditions
of the Company’s award (the “Award”) to the Grantee of certain shares of Common
Stock of the Company granted to the Grantee on August 12, 2013 (the “Award
Date”).

1. Award. The Company hereby awards to the Grantee             shares of Common
Stock of the Company (the “Shares”).

2. Relationship to the Plan. The Award shall be subject to the terms and
conditions of the Amended and Restated Eagle Materials Inc. Incentive Plan (the
“Plan”), this Agreement and such administrative interpretations of the Plan, if
any, as may be in effect on the date of this Agreement. Except as defined
herein, capitalized terms shall have the meanings ascribed to them under the
Plan. For purposes of this Agreement:

 

  (a) “Restriction Period” shall mean the period beginning on the Award Date and
ending on the date immediately preceding the Vesting Date.

 

  (b) “Retirement” shall mean termination of service on the Board at the
Company’s mandatory retirement age in accordance with the Company’s director
retirement policy or earlier on such terms and conditions as approved by the
Committee.

3. Vesting.

 

  (a) Vesting Criteria. The Grantee’s interest in the Shares shall vest in full
as of the earlier of (i) Grantee’s Retirement or (ii) Grantee’s death (as
applicable, the “Vesting Date”). Prior to the Vesting Date, all Shares shall be
unvested Shares.

 

  (b) Restrictions. During the Restriction Period, the Grantee may not sell,
transfer, pledge, exchange, hypothecate, or otherwise dispose of any unvested
Shares or any right or interest related to such unvested Shares, other than as
required by the Grantee’s will or beneficiary designation, in accordance with
the laws of descent and distribution or by a qualified domestic relations order.

 

  (c) Cancellation Right. The Grantee must be in continuous service as a
Director from the Award Date through the Vesting Date for an unvested Share to
become vested. Subject to Section 4, Grantee’s discontinuation of service as a
Director prior to the Vesting Date shall cause the unvested Shares to be
automatically forfeited as of such discontinuation of service date.

4. Change in Control. The restrictions set forth above in Section 3 shall lapse
with respect to the unvested Shares not previously forfeited and such Shares
shall become fully vested without regard to the limitations set forth in
Section 3 above, provided that the Grantee has been in continuous service



--------------------------------------------------------------------------------

as a Director from the Award Date through the occurrence of a Change in Control
(as defined in Exhibit A to this Agreement), unless either: (i) the Committee
determines that the terms of the transaction giving rise to the Change in
Control provide that the Award is to be replaced within a reasonable time after
the Change in Control with an award of equivalent value of shares of the
surviving parent corporation, or (ii) the Award is to be settled in cash in
accordance with the last sentence of this Section 4. Upon a Change in Control,
pursuant to Section 15 of the Plan, the Company may, in its discretion, settle
the Award by a cash payment that the Committee shall determine in its sole
discretion is equal to the fair market value of the Award on the date of such
event.

5. Stockholder Rights. The Grantee shall have the right to vote the Shares. The
Grantee shall also have the right to receive any cash dividends declared and
paid on the unvested Shares at the same time such amounts are paid with respect
to all other shares of Common Stock.

6. Capital Adjustments and Corporate Events. If, from time to time during the
term of the Restriction Period, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, the Shares shall be adjusted in accordance with the provisions of
Section 15 of the Plan. Any and all new, substituted or additional securities to
which the Grantee may be entitled by reason of the Grantee’s ownership of the
Shares hereunder because of a capital adjustment shall be immediately subject to
the restrictions set forth herein and included thereafter as Shares for purposes
of this Agreement.

7. Refusal to Transfer. The Company shall not be required:

 

  (a) to transfer on its books any Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the Plan;
or

 

  (b) to treat such purchaser or other transferee as owner of such Shares,
accord such purchaser or other transferee the right to vote; or pay or deliver
dividends or other distributions to such purchaser or other transferee with
respect to such Shares.

8. Legends. If the Shares are certificated, the certificate or certificates
evidencing the Shares, if any, issued hereunder shall be endorsed with the
following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
AND, ACCORDINGLY, MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR IN ANY
MANNER DISPOSED OF EXCEPT IN CONFORMITY WITH THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE
SHARES. A COPY OF SUCH AGREEMENT IS MAINTAINED AT THE ISSUER’S PRINCIPAL
CORPORATE OFFICES.

9. Tax Consequences. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, and local tax consequences of this investment and
the transactions contemplated by this Agreement. The Grantee is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Grantee understands that the Grantee (and not the
Company) shall be responsible for the Grantee’s own tax liability that may arise
as a result of the transactions contemplated by this Agreement. The Grantee
understands that Section 83 of the Code taxes as ordinary

 

- 2 -



--------------------------------------------------------------------------------

income the difference between the purchase price, if any, for the Shares and the
Fair Market Value of the Shares as of the date any restrictions on the Shares
lapse. In this context, “restriction” means the restrictions imposed during the
Restriction Period. The Grantee understands that the Grantee may elect to be
taxed at the time the Shares are awarded rather than when and as the
restrictions lapse by filing an election under Section 83(b) of the Code with
the Internal Revenue Service within 30 days from the Award Date. THE GRANTEE
ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY (AND NOT THE
COMPANY’S) TO FILE TIMELY THE ELECTION UNDER SECTION 83(B), EVEN IF THE GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE GRANTEE’S
BEHALF.

10. Entire Agreement; Governing Law. The Plan and this Agreement constitute the
entire agreement of the Company and the Grantee (collectively, the “Parties”)
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Parties with respect to the subject
matter hereof, and may not be modified adversely to the Grantee’s interest
except by means of a writing signed by the Parties. Nothing in the Plan and this
Agreement (except as expressly provided therein or herein) is intended to confer
any rights or remedies on any person other than the Parties. The Plan and this
Agreement are to be construed in accordance with and governed by the internal
laws of the State of Texas, without giving effect to any choice-of-law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of the State of Texas to the rights and duties of the Parties.
Should any provision of the Plan or this Agreement relating to the Shares be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

11. Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The term
“business day” means any Monday through Friday other than such a day on which
banks are authorized to be closed in the State of Texas. The captions and
headings used in this Agreement are inserted for convenience and shall not be
deemed a part of the Award or this Agreement for construction or interpretation.

12. Notice. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
its address as shown beneath its signature in this Agreement, or to such other
address as such Party may designate in writing from time to time by notice to
the other Party.

13. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.

[Signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

    EAGLE MATERIALS INC. Dated:                         , 2013     By:  

 

    Name:   Steven R. Rowley     Its:   President and CEO     Address:  

3811 Turtle Creek Boulevard, Suite 1100

Dallas, Texas 75219

The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Award subject to all of the terms and provisions hereof and thereof. The Grantee
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of this Agreement and the Plan. The Grantee
further agrees to notify the Company upon any change in the address for notice
indicated in this Agreement.

 

    GRANTEE   Dated:                         , 2013     Signed:  

 

    Name:                                                     Address:  
                                                   
                                             

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

CHANGE IN CONTROL

For the purpose of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

(a) The acquisition by any Person of beneficial ownership of securities of the
Company (including any such acquisition of beneficial ownership deemed to have
occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(c) The consummation of a Business Combination, unless, immediately following
such Business Combination, (i) more than 50% of both the total number of then
outstanding shares of common stock of the parent corporation resulting from such
Business Combination and the combined voting power of the then outstanding
voting securities of such parent corporation entitled to vote generally in the
election of directors will be (or is) then beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners, respectively, of the outstanding shares of Company Common Stock
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

(d) Approval by the Board and the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a Major Asset Disposition (or,
if there is no such approval by shareholders, consummation of such Major Asset
Disposition) unless, immediately following such Major Asset Disposition,
(A) Persons that were beneficial owners of the outstanding shares of Company
Common Stock immediately prior to such Major Asset Disposition beneficially own,
directly or indirectly, more than 50% of the total number of then outstanding
shares of common stock and the combined voting power of the then outstanding
shares of voting stock of the Company (if it continues to



--------------------------------------------------------------------------------

exist) and of the Acquiring Entity in substantially the same proportions as
their ownership immediately prior to such Major Asset Disposition of the
outstanding shares of Company Common Stock; (B) no Person (other than any
employee benefit plan (or related trust) of the Company or such entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities of the Company (if it continues to exist) and of the Acquiring
Entity entitled to vote generally in the election of directors and (C) at least
a majority of the members of the Board of the Company (if it continues to exist)
and of the Acquiring Entity were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
Major Asset Disposition.

For purposes of the foregoing,

 

  (i) the term “Person” means an individual, entity or group;

 

  (ii) the term “group” is used as it is defined for purposes of
Section 13(d)(3) of the Exchange Act;

 

  (iii) the terms “beneficial owner”, “beneficial ownership” and “beneficially
own” are used as defined for purposes of Rule 13d-3 under the Exchange Act;

 

  (iv) the term “Business Combination” means (x) a merger, consolidation or
share exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

 

  (v) the term “Company Common Stock” shall mean the Common Stock, par value
$.01 per share, of the Company;

 

  (vi) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended;

 

  (vii) the phrase “parent corporation resulting from a Business Combination”
means the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries;

 

  (viii) the term “Major Asset Disposition” means the sale or other disposition
in one transaction or a series of related transactions of 50% or more of the
assets of the Company and its subsidiaries on a consolidated basis; and any
specified percentage or portion of the assets of the Company shall be based on
fair market value, as determined by a majority of the members of the Incumbent
Board;

 

  (ix) the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

 

  (x) the phrase “substantially the same proportions,” when used with reference
to ownership interests in the parent corporation resulting from a Business
Combination or in an Acquiring Entity, means substantially in proportion to the
number of shares of Company Common Stock beneficially owned by the applicable
Persons immediately prior to the Business Combination or Major Asset
Disposition, but is not to be construed in such a manner as to require that the
same ratio or number of shares of such parent corporation or Acquiring Entity be
issued, paid or delivered in exchange for or in respect of the shares of each
class of Company Common Stock.

 

EXHIBIT A - 2